Jewett, Justice.
There must be a retaxation of the costa in this suit. The following items taxed are not taxable, and should be stricken out, viz.: preparing papers for motion, for reference, $10; notice of hearing, for referee, 25 ; serving bill of particulars, &c., 75 ; and all 'writs of subpoena charged beyond one, and one writ of sub. duces tecum for each hearing, if actually made out and served; and all copies or tickets, except such as were necessary and actually used. The attorney and counsel fee attending prepared for hearing were taxable, the hearing having been postponed by the defendant. The act of 1844,- page 273, § '2, expressly allows a fee of $3 to counsel for attending prepared for such trial, &c. If the adjournment had been aj; the request of the plaintiff, he would not have been entitled to those" items. (3 Wend. 305 ; 6 Cow. 42.) It is well settled that the attorney fee is taxable under such cireumstances. (4 Hill, 54.) '